DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being  by Yamaguchi (Pub. No.: US 2018/0037236 A1).

Regarding claim 1, Yamaguchi teaches a wakefulness maintenance device (Fig. 1- Fig. 3, Fig. 6, stimulus imparting system) comprising: 
a stimulus provision section configured to provide a vibratory stimulus to at least a part of a body of a target (Fig. 1 – Fig. 3, main body 11, para [0027], “The stimulus imparting device 10 includes a main body 11, a first vibration device 12 provided at the main body 11, a second vibration device 13 provided at the main body 11 and a control device 40 which controls the first vibration device 12 and the second vibration device 13, as shown in FIGS. 1 and 2.”); and 
a control section configured to control a provision mode and whether or not the stimulus provision section provides the vibratory stimulus, on a basis of an estimated degree of wakefulness of the target (Fig. 6, control device 40, para [0052], “The drowsiness elimination judging portion 43 obtains the detected result of the driver monitor 31 (result of judgement whether the driver M is drowsy or not) from the driver monitor 31. The drowsiness elimination judging portion 43 judges that the elimination of the drowsiness of the driver M is necessary, when the detection result that the driver M is drowsy is obtained. It is noted that the driver monitor 31 detects that the driver M is drowsy, if the driver M ” and para [0045], “ The drowsiness elimination assist is a control which imparts the stimulus to the driver M when the driver M feels sleepy or drowsy (third sleep level) to eliminate the drowsiness. The sleep level is classified into four steps, the first sleep level, in which one does not feel sleepy or drowsy, the second sleep level, in which one feels sleepy or drowsy a little, the third sleep level, in which one feels sleepy or drowsy and the fourth sleep level, in which one feels very sleepy or drowsy.”. The control device generates a stimulus pattern 44b if the driver is drowsy or low wakefulness),
wherein the stimulus provision section includes 
 	a contact section configured to come into contact with the part of the body of the target (Para [0013], “FIG. 3 is an upper plane view of the stimulus imparting device shown in FIG. 1, indicating the state that the vibration portion of the stimulus imparting device is in contact with a user”), and 
 	a plurality of stimulus generation sections configured to be installed in the contact section and generate the vibratory stimuli under the control of the control section (Fig,. 2-Fig.3, Fig. 6, vibration devices 12R, 12L, 13R and 13L, para [0031]-[0032]).  

Regarding claim 2, Yamaguchi teaches the wakefulness maintenance device according to claim 1, wherein the control section causes the plurality of stimulus generation sections to generate the vibratory stimuli in a predetermined order (para [0060], “The second stimulus pattern deciding portion 44b decides the second stimulus pattern that eliminates the drowsiness of the driver M when the elimination of the drowsiness of the driver M is judged to be necessary by the judgement of the drowsiness elimination judging portion 43. The second stimulus pattern is basically the same with the fourth stimulus pattern.” and para [0059], “The fourth stimulus pattern may be the stimulus pattern … It is further noted that the stimulus pattern may be the pattern in which tendon portions of the musculus latissimus dorsi vibration and the musculus gluteus medius are all vibrated at the first time (all vibrations), then the tendon portion of the musculus latissimus dorsi is vibrated at the second time, and then the tendon portion of the musculus gluteus medius is vibrated (the musculus gluteus medius vibration), thereafter the above three vibrations are repeated.”.).

Regarding claim 7, recites a control device that comprises the same limitations as claim 1. Therefore, it is rejected for the same reasons. 

Regarding claim 8, recites a non-transitory storage medium that performs the functions of claim 1. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Pub. No.: US 2018/0037236 A1) in view of Imai (Pub. No.: US 2009/0099721 A1).

Regarding claim 3, Yamaguchi teaches the wakefulness maintenance device according to claim 1, but fails to teach wherein, in a case where the degree of wakefulness of the target falls below a threshold, the control section changes a mode of the vibratory stimuli in such a manner that the target has increased sensitivity to the vibratory stimuli.  
However, in the same field of drowsy detection, Imai teaches the vibration magnitude and frequency increase as the driver becomes drowsy. See Fig. 4D and para [0056], “FIG. 4(d) shows a driving pattern when the driving circuit 5 drives the vibrating device 8 while the vibration intensity is gradually increased and the driving interval is gradually shortened from the initial interval.” and para [0057], “Furthermore, a combination of a one-shot vibration and an intermittent vibration may be used as the driving pattern.  For example, when the driver 10 is not awaken by one one-shot signal, an intermittent signal is generated subsequently to the one-shot signal may be generated, whereby the awakening effect can be enhanced.”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 4, Imai in the combination teaches the wakefulness maintenance device according to claim 3, wherein, in a case where the degree of wakefulness of the target falls below the threshold, the control section increases drive frequency related to provision of the vibratory stimuli (Fig. 4D, the frequency increases as the driver remain drowsy).  

Regarding claim 5, Imai in the combination teaches the wakefulness maintenance device according to claim 3, wherein, in a case where the degree of wakefulness of the target falls below the threshold, the control section changes at least any of acceleration, a provision interval (Fig. 4D, the vibration internal shortens as the driver remain drowsy), provision time, and number of times of provision related to the provision of the vibratory stimuli.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Pub. No.: US 2018/0037236 A1) in view of Nakagoshi (Pub. No.: US 2009/0027212 A1).

Regarding claim 6, Yamaguchi teaches the wakefulness maintenance device according to claim 1, but fails to teach further comprising a state detection section configured to estimate a wakefulness state of the target, wherein the state detection section detects an open/close state of an eyelid of the target on a basis of acquired sensor information, and estimates the degree of wakefulness on a basis of the open/close state.
However, in the same field of drowsy detection, Nakagoshi teaches a system configured to determine a level of drowsiness based on the occurrence frequency of the eye closure. See Fig. 1 - Fig. 4, step S106 - S112 abstract “A drowsy state determination section compares the respective occurrence frequencies with the first eye-closure frequency threshold and the second eye-closure frequency threshold to determine which of the drowsiness levels corresponding to the respective thresholds the drowsiness level of the driver is at.” and para [0029].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi’s control device to determine a level of drowsiness based on the open/close state of the eyelid to improve measurement accuracy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

Sugiyama (Pub. No.: US 2015/0202991 A1) teaches a wakefulness maintenance system that provides a firsts and a second stimulations to the driver in response to a drowsiness level exceeds a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/ZHEN Y WU/Primary Examiner, Art Unit 2685